Exhibit 10.2

EXECUTION COPY

SECOND OMNIBUS AMENDMENT TO

FOURTH AMENDED AND RESTATED RECEIVABLES

FUNDING AND ADMINISTRATION AGREEMENT

AND

THIRD AMENDED AND RESTATED RECEIVABLES

SALE AND SERVICING AGREEMENT

This SECOND OMNIBUS AMENDMENT (this “Amendment”), dated as of November 27, 2013,
is entered into by and among SIT FUNDING CORPORATION (the “Borrower”), SYNNEX
CORPORATION (“Synnex”), PNC BANK, NATIONAL ASSOCIATION (“PNC”), as a Committed
Lender, MARKET STREET FUNDING LLC (“Market Street”), as a Discretionary Lender,
PNC, as Administrator for the PNC Discretionary Lender and as Managing Agent for
the PNC Lender Group, SUMITOMO MITSUI BANKING CORPORATION (“SMBC”), as a
Committed Lender, MANHATTAN ASSET FUNDING COMPANY LLC (“MAFC”), as a
Discretionary Lender, SMBC NIKKO SECURITIES AMERICA, INC. (“SMBC Nikko”), as
Administrator for the SMBC Discretionary Lender and as Managing Agent for the
SMBC Lender Group, LIBERTY STREET FUNDING LLC (“Liberty Street”), as a
Discretionary Lender, and THE BANK OF NOVA SCOTIA (“BNS”), as a Committed
Lender, as Administrative Agent for the Committed Lenders and Discretionary
Lenders, as Administrator for the BNS Discretionary Lender and as Managing Agent
for the BNS Lender Group and is the (i) FIFTH AMENDMENT TO THE FOURTH AMENDED
AND RESTATED RECEIVABLES FUNDING AND ADMINISTRATION AGREEMENT (as described
below) and (ii) EIGHTH AMENDMENT TO THE THIRD AMENDED AND RESTATED RECEIVABLES
SALE AND SERVICING AGREEMENT (as described below).

RECITALS

A. WHEREAS, the Borrower, PNC, Market Street, SMBC, MAFC, SMBC Nikko, Liberty
Street and BNS are parties to that certain Fourth Amended and Restated
Receivables Funding and Administration Agreement, dated as of November 12, 2010
(together with all exhibits and schedules thereto, and as heretofore amended,
restated or supplemented, the “RFA”);

B. WHEREAS, each of the persons signatory thereto from time to time as
Originators, Synnex, in its capacity as servicer thereunder, and the Borrower,
as buyer are parties to that certain Third Amended and Restated Receivables Sale
and Servicing Agreement, dated as of January 23, 2009 (together with all
exhibits and schedules thereto, and as heretofore amended, restated or
supplemented, the “SSA”);

C. WHEREAS, concurrently herewith, the Borrower, SYNNEX Corporation, PNC, SMBC,
MAFC, Liberty Street and BNS are entering into that certain Amended and Restated
Fee Letter (the “Fee Letter”), dated as of the date hereof;

D. WHEREAS, pursuant to that certain Assignment Agreement, dated as of
October 29, 2013, Market Street, as the assignor, sold and assigned to PNC, as
the assignee, all of the Market Street’s rights under the RFA and the other
Related Documents;



--------------------------------------------------------------------------------

E. WHEREAS, each of the parties hereto desires that each of Market Street and
the Market Street Administrator cease to be a party to the RFA and each of the
other Related Documents to which it is a party and to be discharged from its
respective duties and obligations as a Discretionary Lender or Administrator, as
applicable, or otherwise under the RFA and each of the other Related Documents;
and

F. WHEREAS, the Borrower, PNC, Market Street, SMBC, MAFC, SMBC Nikko, Liberty
Street and BNS desire to amend and modify certain terms of the RFA as
hereinafter set forth and the Borrower, Synnex and BNS desire to amend and
modify certain terms of the SSA, and to make certain other changes to the RFA,
the SSA and the Related Documents, as hereinafter set forth.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

1. Certain Defined Terms. Capitalized terms that are used herein without
definition and that are defined in Annex X to the RFA shall have the same
meanings herein as in Annex X to the RFA.

(a) Removal of Market Street. From and after the Effective Date (as defined
below), Market Street shall cease to be a party to the RFA and each of the other
Related Documents to which it was a party and shall no longer have any rights or
obligations under the RFA or any other Related Document (other than such rights
and obligations which by their express terms survive termination thereof).

(b) Removal of Market Street Administrator. From and after the Effective Date
(as defined below), the Market Street Administrator shall cease to be a party to
the RFA and each of the other Related Documents to which it was a party and
shall no longer have any rights or obligations under the RFA or any other
Related Document (other than such rights and obligations which by their express
terms survive termination thereof).

(c) PNC Lender Group. As of the Effective Date and immediately after giving
effect to Section 1(a) above, PNC hereby confirms that there are no
Discretionary Lenders or Conduit Lenders in the PNC Group and that PNC is the
only Committed Lender in the PNC Lender Group.

2. Amendments to Annex X to the RFA and the SSA.

(a) The definition of “Administrators” in Annex X to the RFA and the SSA is
hereby amended and restated in its entirety as follows:

“Administrators” shall mean the Liberty Street Administrator, the MAFC
Administrator and any other Person that becomes a party to this Agreement as an
“Administrator”.

 

2



--------------------------------------------------------------------------------

(b) The definition of “Alternate Rate” in Annex X to the RFA and the SSA is
hereby amended and restated in its entirety as follows:

“Alternate Rate” means, for any Interest Period for any Portion of Advances, an
interest rate per annum equal to (I) solely with respect to any Lender in the
PNC Lender Group, the LMIR Rate in effect on each day during such Interest
Period or (II) with respect to any Lender in any other Lender Group, the
Applicable Margin above the LIBOR Rate for such Interest Period; provided that
in the case of:

 

  (a) any Interest Period which commences on a date prior to the Administrative
Agent receiving at least three (3) Business Days’ notice thereof, or

 

  (b) any Interest Period relating to a Portion of Advances which is less than
$1,000,000,

the “Alternate Rate” applicable to Advances made by Lender Groups, other than
the PNC Lender Group, for each day in such Interest Period shall be an interest
rate per annum equal to the Base Rate in effect on such day.

(c) The definition of “Change of Control” in Annex X to the RFA and the SSA is
hereby amended by replacing “25%” where it appears therein with “30%” in its
place.

(d) The definition of “Conduit Lender” in Annex X to the RFA and the SSA is
hereby amended and restated in its entirety as follows:

“Conduit Lender” shall mean Liberty Street Funding LLC, Manhattan Asset Funding
Company LLC, any other Person that shall become a party to this Agreement in the
capacity as a “Conduit Lender” and any Conduit Assignee of any of the foregoing.

(e) The definition of “CP Rate” in Annex X to the RFA and the SSA is hereby
amended by deleting the text “the sum of the Applicable Margin plus” in its
entirety.

(f) The definition of “Credit Agreement” in Annex X to the RFA and the SSA is
hereby amended and restated in its entirety as follows:

“Credit Agreement” shall mean that certain Credit Agreement, dated as of
November 27, 2013, among Parent, the subsidiaries of Parent identified therein
from time to time, Bank of America, National Association, as agent, and the
financial institutions from time to time party thereto as lenders and as in
effect on the Second Omnibus Amendment Effective Date together with all
amendments, restatements, supplements or modifications thereto that are in
effect on the Second Omnibus Amendment Effective Date or adopted from time to
time thereafter to the extent not prohibited under the Related Documents, and
any refinancings, replacements or refundings thereof that (a) are agreed to by
the Administrative Agent and Requisite Lenders or (b) (i) have terms and
conditions no less favorable (as determined by the Administrative Agent, in the
exercise of its reasonable credit judgment) to the Administrative Agent or any
Lender than the terms and conditions of the existing Credit Agreement and
(ii) with respect to which an intercreditor agreement having terms and
conditions acceptable to the Administrative Agent and the Lenders is in full
force and effect.

 

3



--------------------------------------------------------------------------------

(g) The definition of “Discretionary Lenders” in Annex X to the RFA and the SSA
is hereby amended and restated in its entirety as follows:

“Discretionary Lenders” shall mean the BNS Discretionary Lender, the SMBC
Discretionary Lender and each other Person that shall become a party to the
Funding Agreement in the capacity as a “Discretionary Lender”, and, in each
case, successors and permitted assigns.

(h) Clause (z) of the definition of “Eligible Receivable” in Annex X to the RFA
and the SSA is hereby amended by deleting the text “and the agent under the
Credit Agreement” where it appears therein.

(i) The definition of “Intercreditor Agreement” in Annex X to the RFA and the
SSA is hereby amended and restated in its entirety as follows:

“Intercreditor Agreement” shall mean each of (i) that certain Fourth Amended and
Restated Intercreditor Agreement dated as of November 27, 2013, entered into by
and among Parent, the Originators from time to time party thereto, Borrower,
Bank of America, and BNS, as Administrative Agent, (ii) that certain Third
Amended and Restated Intercreditor Agreement dated as of January 23, 2009
entered into by Parent, the Originators from time to time party thereto,
Borrower, Bank of America, BNS (as assignee of Bank of America), as
Administrative Agent, IBM Canada Limited and IBM Credit LLC, and (iii) each
other intercreditor agreement entered into from time to time by Parent,
Borrower, BNS, as Administrative Agent, and other creditors, in each case, as
amended, modified, amended, restated, supplemented or replaced in accordance
with the terms thereof.

(j) The definition of “Lender Group” in Annex X to the RFA and the SSA is hereby
amended and restated in its entirety as follows:

“Lender Group” shall mean each of the following groups:

(a) the BNS Lender Group;

(b) the PNC Lender Group;

(c) the SMBC Lender Group; and

(d) for each additional Lender Group party to the Funding Agreement after the
Closing Date, the applicable Conduit Lender, its Administrator, the applicable
Managing Agent and the related Committed Lenders from time to time party hereto.

 

4



--------------------------------------------------------------------------------

(k) The definition of “PNC Lender Group” in Annex X to the RFA and the SSA is
hereby amended and restated in its entirety as follows:

“PNC Lender Group” shall mean PNC Bank, National Association, as Managing Agent
and the PNC Committed Lenders.

(l) The definition of “Rate Type” in Annex X to the RFA and the SSA is hereby
amended and restated in its entirety as follows:

“Rate Type” means the LIBOR Rate, the LMIR Rate, the Base Rate or the CP Rate.

(m) The following defined terms and the definitions thereof set forth in Annex X
to the RFA and the SSA are hereby deleted in their entirety: “Canadian
Subsidiary”, “Convertible Senior Notes”, “Convertible Senior Notes Offering
Memorandum”, “Fixed Charge Ratio Coverage Ratio”, “Market Street Administrator”,
“PNC Discretionary Lender” and Synnex Canada Real Property Co.”.

(n) Annex X to the RFA and the SSA shall hereby be further amended by inserting
the following defined terms and definitions thereof in the appropriate
alphabetical order:

“LMIR Rate” means for any day during any Interest Period, the one-month
eurodollar rate for Dollar deposits as reported on the Reuters Screen LIBOR01
Page or any other page that may replace such page from time to time for the
purpose of displaying offered rates of leading banks for London interbank
deposits in Dollars, as of 11:00 a.m. (London time) on such day, or if such day
is not a LIBOR Business Day, then the immediately preceding LIBOR Business Day
(or if not so reported, then as determined by the Administrative Agent from
another recognized source for interbank quotation), in each case, changing when
and as such rate changes.

“MAFC Administrator” shall mean SMBC Nikko Securities America, Inc. or an
Affiliate thereof, as administrator for the SMBC Discretionary Lender.

“Second Omnibus Amendment Effective Date” shall mean November 27, 2013.

“SMBC Committed Lender” shall mean Sumitomo Mitsui Banking Corporation and each
other Lender party hereto from time to time as an “SMBC Committed Lender”.

“SMBC Discretionary Lender” shall mean Manhattan Asset Funding Company LLC and
each Conduit Assignee thereof.

“SMBC Lender Group” shall mean the MAFC Administrator, SMBC Nikko Securities
America, Inc., as Managing Agent, the SMBC Committed Lenders and the SMBC
Discretionary Lenders.

3. Amendments to RFA.

 

5



--------------------------------------------------------------------------------

(a) Section 2.09(d) of the RFA is hereby amended and restated in its entirety as
follows:

(d)LIBOR Rate Protection; Illegality. (i) If any Managing Agent is unable to
obtain on a timely basis the information necessary to determine the LIBOR Rate
or the LMIR Rate for any proposed Interest Period (or portion thereof), then

(A) such Managing Agent shall forthwith notify its Conduit Lender or Committed
Lenders, as applicable, and the Borrower that the LIBOR Rate or the LMIR Rate,
as applicable, cannot be determined for such Interest Period (or portion
thereof), and

(B) while such circumstances exist, none of such Conduit Lender, such Committed
Lenders or such Managing Agent shall allocate any Portion of Advances with
respect to Advances made during such period or reallocate any Portion of
Advances allocated to any then existing Interest Period ending during such
period, to an Interest Period with respect to which Yield is calculated by
reference to the LIBOR Rate or the LMIR Rate.

(ii) If, with respect to any outstanding Interest Period (or solely with respect
to the LMIR Rate, with respect to any day), a Conduit Lender or any Committed
Lender on behalf of which a Managing Agent holds any Portion of Advances
notifies such Managing Agent that it is unable to obtain matching deposits in
the London interbank market to fund its purchase or maintenance of such Portion
of Advances or that the LIBOR Rate or the LMIR Rate applicable to such Portion
of Advances will not adequately reflect the cost to the Person of funding or
maintaining such Portion of Advances for such Interest Period or day, then
(A) such Managing Agent shall forthwith so notify the Borrower and (B) upon such
notice and thereafter while such circumstances exist none of such Managing
Agent, such Conduit Lender or such Committed Lender, as applicable, shall
allocate any other Portion of Advances with respect to Advances made during such
period or reallocate any Portion of Advances allocated to any Interest Period
ending during such period, to an Interest Period with respect to which Yield is
calculated by reference to the LIBOR Rate or the LMIR Rate.

(iii) Notwithstanding any other provision of this Agreement, if a Conduit Lender
or any of the Committed Lenders, as applicable, shall notify their respective
Managing Agent that such Person has determined (or has been notified by any
Program Support Provider) that the introduction after the Closing Date of or any
change in or in the interpretation of any law makes it unlawful (either for such
Conduit Lender, such Committed Lender or such Program Support Provider, as
applicable), or any central bank or other Official Body asserts that it is
unlawful for such Conduit Lender, such Committed Lender or such Program Support
Provider, as applicable, to fund the purchases or

 

6



--------------------------------------------------------------------------------

maintenance of any Portion of Advances accruing Yield calculated by reference to
the LIBOR Rate or the LMIR Rate, then (A) as of the effective date of such
notice from such Person to its Managing Agent, the obligation or ability of such
Conduit Lender or such Committed Lender, as applicable, to fund the making or
maintenance of any Portion of Advances accruing Yield calculated by reference to
the LIBOR Rate or the LMIR Rate, as applicable, shall be suspended until such
Person notifies its Managing Agent that the circumstances causing such
suspension no longer exist and (B) each Portion of Advances made or maintained
by such Person shall either (1) if such Person may lawfully continue to maintain
such Portion of Advances accruing Yield calculated by reference to the LIBOR
Rate or the LMIR Rate until the last day of the applicable Interest Period, be
reallocated on the last day of such Interest Period (or solely with respect to
the LMIR Rate, immediately) to another Interest Period and shall accrue Yield
calculated by reference to the Base Rate or (2) if such Person shall determine
that it may not lawfully continue to maintain such Portion of Advances accruing
Yield calculated by reference to the LIBOR Rate or the LMIR Rate until the end
of the applicable Interest Period, such Person’s share of such Portion of
Advances allocated to such Interest Period shall be deemed to accrue Yield at
the Base Rate from the effective date of such notice until the end of such
Interest Period.

(b) Schedule 12.01 to the RFA is hereby replaced in its entirety with Exhibit A
attached hereto.

(c) Annex W to the RFA is hereby replaced in its entirety with Exhibit B
attached hereto.

4. Amendments to SSA.

(a) Section 2.01(a) to the SSA is hereby amended by adding the following
sentence to the end thereof:

Notwithstanding anything to the contrary herein, each Originator and the Buyer
agree that no Receivables shall be transferred or contributed to the Buyer, and
no Transfer Date shall occur, following receipt by the Administrative Agent or
the Buyer of a notice of a “Stop Event” under and as defined in the
Intercreditor Agreement referred to in clause (i) of the definition thereof.

(b) Section 4.01(c)(v) to the SSA is hereby amended by deleting the
parenthetical “(other than, in the case of the Parent, the Convertible Senior
Notes)” in its entirety.

(c) Section 4.01(h) to the SSA is hereby amended and restated in its entirety as
follows:

(h) Ventures, Subsidiaries and Affiliates; Outstanding Stock and Debt. On the
Effective Date, (i) no Originator has any Subsidiaries other than those
Subsidiaries set forth on Schedule 4.01(h) and, (ii) except as set forth on
Schedule 4.01(h), no Originator nor any Subsidiary of such Originator is engaged
in any joint venture or partnership with any other Person or has any equity
interest in any other Person. On the Effective Date,

 

7



--------------------------------------------------------------------------------

all of the issued and outstanding Stock of each Originator (other than Parent)
is directly or indirectly owned by the Parent. Schedule 4.01(h) lists all Debt
of each Originator as of the Effective Date, other than any such Debt consisting
of any letters of credit issued for the account of such Originator.

(d) Section 4.01(j) to the SSA is hereby amended and restated in its entirety as
follows:

(j) Intellectual Property. Except as otherwise set forth in Schedule 4.01(j), on
the Effective Date, each Originator owns all licenses, patents, patent
applications, copyrights, service marks, trademarks, trademark applications and
trade names which are necessary to continue to conduct its business as
heretofore conducted by it, now conducted by it and proposed to be conducted by
it, each of which is listed, together with United States Patent and Trademark
Office or United States Copyright Office application or registration numbers (or
similar information for foreign registration or applications). Each Originator
conducts business without infringement or claim of infringement of any license,
patent, copyright, service mark, trademark, trade name, trade secret or other
intellectual property right of others, except where such infringement or claim
of infringement, individually or in the aggregate, could not have or result in a
Material Adverse Effect. Except as set forth in Schedule 4.01(j), to each
Originator’s knowledge, there is no infringement or claim of infringement by
others of any material license, patent, copyright, service mark, trademark,
trade name, trade secret or other intellectual property right of such
Originator, except where such infringement or claim of infringement,
individually or in the aggregate, could not have or result in a Material Adverse
Effect.

(e) The second sentence of Section 4.03(b) to the SSA is hereby amended by
replacing “6.7” where it appears therein with “8.01” in its place.

(f) Section 4.03(e)(iv) to the SSA is hereby amended and restated in its
entirety as follows:

(iv) engage in any material line of business substantially different from those
lines of business conducted by the Parent and its Subsidiaries on the Second
Omnibus Amendment Effective Date or any business substantially related or
incidental thereto or any business substantially related or incidental to
manufacturing, contract assembly, operational, logistics, distribution, business
process services, supply chain management services and related sales and
services.

(g) Section 4.03(k) to the SSA is hereby amended by deleting the text “Section
6.1 of” where it appears therein.

(h) Section 8.01(b) to the SSA is hereby amended by replacing the amount
“$10,000,000” in each place where it appears therein with “$75,000,000” in its
place.

(i) Section 8.01(f) to SSA is hereby amended by replacing the amount
“$5,000,000” where it appears therein with “$75,000,000” in its place.

 

8



--------------------------------------------------------------------------------

(j) Annex Z to the SSA is hereby replaced in its entirety with Exhibit C
attached hereto.

5. Representations and Warranties. Each of Synnex and the Borrower represents
and warrants for itself as follows:

(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

(b) This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

(c) No consent, approval, authorization or order of, or filing (except for any
filing required by federal securities laws), registration or qualification with,
any court or governmental authority or third party is required in connection
with the execution, delivery or performance by such Person of this Amendment
that has not already been obtained.

(d) The execution and delivery of this Amendment does not (i) violate,
contravene or conflict with any provision of its organization documents or
(ii) violate, contravene or conflict in any material respect with any laws
applicable to such Person.

(e) Immediately after giving effect to this Amendment, (i) the representations
and warranties of the Borrower set forth in the RFA and Synnex set forth in the
SSA shall be true and correct (other than any such representations or warranties
that, by their terms, are specifically made as of a date other than the date
hereof, in which case, such representations and warranties shall be true and
correct as of such other date) and (ii) no Termination Event or Incipient
Termination Event shall have occurred and be continuing.

6. Effect of Amendment. Except as expressly amended and modified by this
Amendment, all provisions of the RFA and the SSA shall remain in full force and
effect. After this Amendment becomes effective, all references in the RFA and
the SSA to “this Agreement”, “hereof”, “herein” or words of similar effect
referring to the RFA or the SSA, as applicable, shall be deemed to be references
to the RFA and the SSA as amended by this Amendment. This Amendment shall not be
deemed to expressly or impliedly waive, amend or supplement any provision of the
RFA or the SSA other than as set forth herein.

7. Effectiveness. This Amendment shall become effective as of the date hereof
(the “Effective Date”) receipt by the Administrative Agent of (i) counterparts
of this Amendment (whether by facsimile or otherwise) executed by each of the
other parties hereto and (ii) counterparts of the Fee Letter (whether by
facsimile or otherwise) executed by each of the other parties thereto.

 

9



--------------------------------------------------------------------------------

8. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, and each counterpart shall be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.

9. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.

10. Severability. Each provision of this Amendment shall be severable from every
other provision of this Amendment for the purpose of determining the legal
enforceability of any provision hereof, and the unenforceability of one or more
provisions of this Amendment in one jurisdiction shall not have the effect of
rendering such provision or provisions unenforceable in any other jurisdiction.

11. Section Headings. The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or the RFA or the SSA or any provision hereof or thereof.

[Signature Pages Follow]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

SIT FUNDING CORPORATION, as the Borrower By:  

 /s/ Simon Y. Leung

Name: Simon Y. Leung Title: Corporate Secretary SYNNEX CORPORATION By:  

 /s/ Simon Y. Leung

Name: Simon Y. Leung Title: Corporate Secretary

 

   S-1    Second Omnibus Amendment (Synnex)



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA,

as a Lender, as Administrator for

Liberty Street Funding LLC,

as Managing Agent for the

BNS Lender Group and

as the BNS Committed Lender

By:  

/s/ Diane Emanuel

Name: Diane Emanuel Title:   Managing Director

LIBERTY STREET FUNDING LLC,

as a Lender and the BNS Discretionary Lender

By:  

/s/ Jill A. Russo

Name: Jill A. Russo Title:   Vice President

THE BANK OF NOVA SCOTIA,

as Administrative Agent

By:  

/s/ Diane Emanuel

Name: Diane Emanuel Title:   Managing Director

 

   S-2    Second Omnibus Amendment (Synnex)



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as Administrator for Market Street Funding LLC

and as Managing Agent for the PNC Lender Group

By:  

/s/ Mark Falcione

Name: Mark Falcione Title:   Executive Vice President

PNC BANK, NATIONAL ASSOCIATION,

as a Lender and as the PNC Committed Lender

By:  

/s/ Mark Falcione

Name: Mark Falcione Title:   Executive Vice President

MARKET STREET FUNDING LLC,

as a Lender and as the PNC Discretionary Lender

By:  

/s/ Doris J. Hearn

Name: Doris J. Hearn Title:   Vice President

 

   S-3    Second Omnibus Amendment (Synnex)



--------------------------------------------------------------------------------

SMBC NIKKO SECURITIES AMERICA, INC., as Administrator for

Manhattan Asset Funding Company LLC

and as Managing Agent for the

SMBC Lender Group By:  

/s/ Yukimi Konno

Name: Yukimi Konno Title:   Executive Director

SUMITOMO MITSUI BANKING CORPORATION,

as a Lender and the SMBC Committed Lender

By:  

/s/ Kei Sato

Name: Kei Sato Title:   Executive Director

MANHATTAN ASSET FUNDING COMPANY LLC, as a Lender and

the SMBC Discretionary Lender

By:  

MAF RECEIVABLES CORP.,

its sole member

By:  

/s/ Michael R. Newell

Name: Michael R. Newell Title:   Vice President

 

   S-4    Second Omnibus Amendment (Synnex)



--------------------------------------------------------------------------------

EXHIBIT A

Schedule 12.01

Notice Information

BNS Lender Group

The Bank of Nova Scotia

One Liberty Plaza, 26th Floor

New York, NY 10006

Telephone: 212-225-5118

Facsimile No.: 212-225-5274

Attn: Jenny Chen

jenny.chen@scotiabank.com

with copy to:

Attention: Luke Evans

luke.evans@scotiabank.com

Telephone: 778-327-6977

with copy to:

Attention: Vilma Pindling

vilma_pindling@scotiacapital.com

Telephone: 212-225-5410

Liberty Street Funding LLC

Jill A. Russo

Vice President

Global Securitization Services, LLC

114 West 47th Street, Suite 2310

New York, New York 10036

Telephone: 212-295-2742

Facsimile No.: 212-302-8767

SMBC Lender Group

SMBC Nikko Securities America, Inc.

277 Park Avenue

New York, NY 10172

Attention: Structured Finance Group

Telephone: 212-224-5341

Facsimile No.: 212-224-4929

Email: siasg@smbcnikko-si.com

PNC Lender Group

PNC Bank, National Association

 

Schedule 12.01-1



--------------------------------------------------------------------------------

Three PNC Plaza

225 Fifth Avenue, 4th Floor

Pittsburgh, PA 15222

Attention: Robyn Reeher

Email: robyn.reeher@pnc.com

Telephone: 412-768-3090

Facsimile No.: 412-762-9184

SIT Funding Corporation

44201 Nobel Drive

Fremont, CA 94538

Attn: Chief Financial Officer

Telephone: 510-668-3837

Facsimile: 510-668-3707

with a copy to:

SIT Funding Corporation

44201 Nobel Drive

Fremont, CA 94538

Attn: General Counsel

Telephone: 510-668-3668

Facsimile: 510-668-3707

 

Schedule 12.01-2



--------------------------------------------------------------------------------

EXHIBIT B

ANNEX W

ADMINISTRATIVE AGENT’S ACCOUNT/

LENDERS’ ACCOUNTS

BNS LENDER GROUP’S ACCOUNT

Account title: BNS as Administrative Agent for SIT Funding Corp. (SYNNEX Corp.)

Account bank: The Bank of Nova Scotia – Texas Agency

ABA #: 026-002532

Account Number: 03353-12

Reference: SIT Funding Corp. ([Lender])

SMBC LENDER GROUP’S ACCOUNT

Account title: Manhattan Asset Funding Company LLC

Account bank: Deutsche Bank Trust Company Americas

ABA #: 021-001-033

Account Number: 01-41-9647

Beneficiary: Trust and Securities Services

Payment Details: PORT MANHAFC.3

PNC LENDER GROUP’S ACCOUNT

PNC Bank, N.A.

DDA# 130760016803

ABA# 043-000-096

Account Name: Commercial Loan Department

Reference: SIT Funding Corporation

Attention: Tony Stahley

 

Annex W



--------------------------------------------------------------------------------

EXHIBIT C

ANNEX Z

FINANCIAL TESTS

(a) Consolidated Leverage Ratio. The Parent shall not permit the Consolidated
Leverage Ratio as of the end of any fiscal quarter of the Parent, commencing
with the fiscal quarter ending November 30, 2013, to be greater than 3.50:1.0.

(b) Consolidated Fixed Charge Coverage Ratio. The Parent shall not permit the
Consolidated Fixed Charge Coverage Ratio as of the end of any fiscal quarter of
the Parent set forth below to be less than the ratio corresponding to such
fiscal quarter:

 

Calendar

Year

   February
28/29    May 31    August 31    November 30

2013

   N/A    N/A    N/A    1.20:1.0

2014

   1.20:1.0    1.20:1.0    1.20:1.0    1.20:1.0

2015

   1.20:1.0    1.20:1.0    1.20:1.0    1.20:1.0

thereafter

   1.25:1.0    1.25:1.0    1.25:1.0    1.25:1.0

Capitalized terms used in this Annex Z and not otherwise defined herein shall
have the meanings ascribed to such terms in the Credit Agreement attached hereto
as Schedule 1. Each of the financial tests set forth in this Annex Z shall be
calculated in accordance with the Credit Agreement attached hereto as Schedule
1.

 

Annex Z



--------------------------------------------------------------------------------

SCHEDULE 1

[See Attached]

 

Schedule 1 to Annex Z